DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, applicants state that “the instant specification, for example, paragraphs [0040-0043], clearly provide a written description that the beam shaping member 27 may have a combination of flat, spherical, cylindrical and/or curved surface entry and exit surfaces to be capable of ‘shape the portion of the light beam to … have … a greater length in the sub-scanning direction than in the main scanning direction’” (page 6 of Applicant’s Arguments/Remarks) and that “the instant specification, for example, paragraph [0040], description ‘the light beam LB may form an image having the main scanning direction length LBY of 50 mm and the sub-scanning direction length LBX of 1700 mm in the sensing region 29-1,’ results in the claim 1 subject matter of ‘the beam shaping member to shape the portion of the light beam, and … to have …a greater length in the sub-scanning direction than in the main scanning direction’” (page 7). It appears that applicants intend to recite that the image, formed by the light beam, has a greater length in the sub-scanning direction than in the main scanning direction. Examiner respectfully disagrees that the present language of the claim recites this limitation and suggests the applicants to amend the claims to better reflect the intended limitation. As such, the 35 USC 112 rejection of claim 1 is not overcome by applicants’ arguments.
Similarly, for the same reasons as stated above, the 35 USC 112 rejection of claim 12 is not overcome by applicants’ arguments.
For their dependency on claim 1, the 35 USC 112 rejections of claims 2-6 and 9-10 are not overcome by applicants’ arguments.
For their dependency on claim 12, the 35 USC 112 rejections of claims 13-15 are not overcome by applicants’ arguments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







17 August 2022
/KENDRICK X LIU/Examiner, Art Unit 2853 

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853